ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4844 neil.mcmurdie@us.ing.com October 6,2010 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Security Life of Denver Insurance Company Security Life Separate Account L1 Pre-Effective Amendment No. 1 to Registration Statement on Form N-6 Prospectus Title: ING VUL-DB File Nos.: 333-168047 and 811-08292 Ladies and Gentlemen: Security Life of Denver Insurance Company (the Company) hereby acknowledges that: · Should the Securities and Exchange Commission (the Commission) or its staff, acting pursuant to delegated authority, declare the above-captioned filing of a Registration Statement on Form N-6 effective, such action does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or its staff, acting pursuant to delegated authority, in declaring this filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions, please call me at 860-580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site One Orange Way, CIS Windsor, CT 06095-4774 ING North America Insurance Corporation
